Citation Nr: 0033028	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to April 
1997 and has had intermittent periods of active duty for 
training and inactive duty for training with the U.S. Army 
Reserves thereafter.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania, wherein the veteran was granted 
service connection for residuals of a fractured right wrist, 
and assigned a temporary total convalescent rating under 
38 C.F.R. § 4.30 followed by a schedular evaluation of 10 
percent, effective March 1, 1998.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The service connected residuals of the veteran's right 
wrist fracture produce minimal limitation of motion and 
functional loss due to pain.


CONCLUSION OF LAW

Residuals of a fractured right wrist are not more than 10 
percent disabling, according to applicable schedular 
criteria. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5215 
(2000).




REASON AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records show that in November 1997 the veteran fell 
from a truck and fractured her right wrist while on inactive 
duty training.  

Medical reports from the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania, show that in November 1997 the 
veteran underwent closed reduction and percutaneous pinning 
of a right distal radius fracture.  The pins were removed in 
January 1998 followed by the removal of the cast in February 
1998.  In April 1998 the veteran complained of loss of range 
of motion and a minor amount of pain.  An examination 
revealed right wrist range of motion was to 42 degrees of 
extension, flexion was to 60 degrees, supination was to 45 
degrees and pronation was to 85 degrees.

In July 1998 the veteran filed a claim of service connection 
for residuals for a fractured right wrist.

An October 1998 VAMC-Pittsburgh, Pennsylvania radiology 
diagnostic report contains an impression of no evidence of 
fracture or dislocation of the right hand; old healed 
impacted fracture of the distal end of the right radius, with 
minimal residual dorsal angulation of the distal healed 
fracture fragment; mild degenerative changes of the 
radiocarpal joint; and generalized osteoporosis.

In October 1998 the veteran underwent a VA examination where 
she complained of discomfort in her right wrist, intermittent 
pain, and at times lack of endurance which caused her to drop 
things.  She said that she experienced flare-ups during cold 
weather and when she had to do things with her right hand for 
long periods of time.  On examination, dorsiflexion of the 
right wrist was 50 degrees and "plantar" flexion was 75 
degrees, (78 degrees passively).  The veteran did not have 
pain on motion of the right wrist at the time of her 
examination and appeared to have normal contour with a scar 
from "open" reduction.  It is also noted in the examination 
report that the veteran is left handed.  Further notations 
reveal that pain was the major functional impact for the 
limitation of the range of motion and that pain did not 
interrupt the veteran's usual occupation or daily activity.  
There was no instability, edema or effusion.

II.  Legal Analysis

This appeal arises from a rating decision made on an original 
compensation claim in which the RO granted service connection 
for residuals right wrist fracture and assigned a temporary 
total convalescent evaluation of 100 percent effective 
November 17, 1997, and an evaluation of 10 percent effective 
March 1, 1998.

The United States Court of Appeals for Veteran's Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

In DeLuca v. Brown, 8. Vet. App.  202( 995) the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
for functional loss.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The veteran's service connected residuals for a fractured 
right wrist are currently assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5215 (2000).  
This code provides for a sole 10 percent wrist limitation of 
motion of dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm. See 38 C.F.R. § 4.71, Plate I 
(2000).  According to range of motion findings in April 1998, 
the veteran demonstrated palmar flexion of 60 degrees and 
dorsiflex (extension) of 42 degrees.  An October 1998 VA 
examination report notes that the veteran had right wrist 
dorsiflexion of 50 degrees and palmar flexion of 75 degrees.  
It is clear from these findings that the veteran's current 
range of motion is not so restricted as to fall within the 
criteria for even a compensable rating under the criteria 
found in Diagnostic Code 5215.  However, the criteria for 
rating musculoskeletal disabilities must also be considered 
in light of functional loss of motion due to pain, excess 
fatigability, incoordination, and weakness. 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5215 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due 
to pain is to be rated at the same level as functional loss 
where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  Applying the Court's holding in DeLuca and 
Schafrath to the present case, the veteran's report of 
discomfort and intermittent pain and loss of endurance of the 
right wrist along with the notation on the October 1998 VA 
examination report that pain was the major functional impact 
for limitation of motion and minimal actual limitation of 
motion findings, the veteran satisfied the criteria for not 
more than the present 10 percent rating, under Diagnostic 
Code 5215, Id.

Based on the evidence of record and applicable VA 
regulations, the veteran is not entitled to an increased 
evaluation.  At present, she is already assigned the maximum 
rating of 10 percent under to 38 C.F.R. § 4.71(a), Diagnostic 
Code 5215.  In addition, there is nothing in the claims file 
that indicates the veteran is experiencing any of the 
symptomatology necessary for a rating in excess of 10 percent 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5214 (2000) with 
respect to ankylosis.  Spencer v. West, 13 Vet. App. 376 
(2000).  Moreover, x-ray findings have not shown non-union of 
the fracture; thus a higher rating under Code 5212 would not 
be appropriate. 

ORDER

An evaluation in excess of 10 percent for the veteran's 
service connected residuals of a right wrist fracture is 
denied.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

